Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 1 of 21




  SCHEDULE
     A
 Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 2 of 21




                                       SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 3 of 21




  SCHEDULE
      B
 Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 4 of 21




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 5 of 21




  SCHEDULE
     C
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 6 of 21




                                   SCHEDULE C

                              LEGAL DESCRIPTION

                                  Starr County, Texas

Tract: RGV-RGC-3006
Owner: Richard L. Margo, et al.
Acres: 8.066
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 7 of 21




                         SCHEDULE C (Cont.)
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 8 of 21




                         SCHEDULE C (Cont.)
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 9 of 21




  SCHEDULE
      D
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 10 of 21



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 11 of 21




                         SCHEDULE D (Cont.)
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 12 of 21




                         SCHEDULE D (Cont.)
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 13 of 21




                              SCHEDULE D (Cont.)




Tract: RGV-RGC-3006
Owner: Richard L. Margo, et al.
Acreage: 8.066
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 14 of 21




    SCHEDULE
        E
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 15 of 21



                                       SCHEDULE E

                                     ESTATE TAKEN

                                     Starr County, Texas

Tract: RGV-RGC-3006
Owner: Richard L. Margo, et al.
Acres: 8.066


       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
        Reserving to the owners of land identified in conveyance recorded with Deed
Records of Starr County (D.R.S.C.), Texas, document number 2009-283709, reasonable
access to and from the owners’ lands lying between the Rio Grande River and the border
barrier through opening(s) or gate(s) in the border barrier between the westernmost mark
labeled “Beginning” and easternmost mark labeled “Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 16 of 21




                         SCHEDULE E (Cont.)
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 17 of 21




    SCHEDULE
        F
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 18 of 21




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is TWENTY-NINE

THOUSAND DOLLARS AND NO/100 ($29,000.00), to be deposited herewith in the

Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 19 of 21




     SCHEDULE
        G
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 20 of 21




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Richard L. Margo                             Special Warranty Deed,
                                              Document #2009-283709, Recorded June
 McAllen, Texas 78502                         23, 2009, Deed Records of Starr County,
                                              Texas

 Alfonso E. Margo                             Special Warranty Deed,
                                              Document #2009-283709,
 McAllen, Texas 78503                         Recorded June 23, 2009,
                                              Deed Records of Starr County, Texas

 Frederick James Margo                        Special Warranty Deed,
                                              Document #2009-283709,
 Rio Grande City, Texas 78582                 Recorded June 23, 2009,
                                              Deed Records of Starr County, Texas

 Virginia Gail Jones                          Special Warranty Deed,
                                              Document #2009-283709,
 Round Rock, Texas 78664                      Recorded June 23, 2009,
                                              Deed Records of Starr County, Texas

 Robert Miguel Guerra                         Family Settlement Agreement;
                                              Document #2007-263872,
 McAllen, Texas 78501                         Recorded February 28, 2007,
                                              Deed Records of Starr County, Texas

                                              Family Settlement Agreement;
 Carlos Antonio Guerra                        Document #2007-263872,
                                              Recorded February 28, 2007,
 Scottsdale, Arizona 85259                    Deed Records of Starr County, Texas

                                              Family Settlement Agreement;
 Fidencio Miguel Guerra, Jr.                  Document #2007-263872,
 804 Pecan Blvd., Ste. 11                     Recorded February 28, 2007,
 5th Admin. Region                            Deed Records of Starr County, Texas
 McAllen, Texas 78501
Case 7:20-cv-00249 Document 1-1 Filed on 08/31/20 in TXSD Page 21 of 21




Brenda E. Guerra Brooke               Family Settlement Agreement;
                                      Document #2007-263872,
Austin, Texas 78731                   Recorded February 28, 2007,
                                      Deed Records of Starr County, Texas

Judith A. Guerra Arnold               Family Settlement Agreement;
                                      Document #2007-263872,
McAllen, Texas 78501                  Recorded February 28, 2007,
                                      Deed Records of Starr County, Texas

Daniel Joseph Guerra                  Family Settlement Agreement;
                                      Document #2007-263872,
McAllen, Texas 78501                  Recorded February 28, 2007,
                                      Deed Records of Starr County, Texas

Marilyn M. Flores                     Bexar County, Texas, Probate Court
                                      Order, Document #2016-329856,
San Antonio, Texas 78261              Recorded May 18, 2016, Deed Records of
                                      Starr County, Texas

Andrew E. Trombley                    Bexar County, Texas, Probate Court
                                      Order, Document #2016-329856,
Odem, Texas 78370                     Recorded May 18, 2016, Deed Records of
                                      Starr County, Texas

Lawrence L. Trombley                  Bexar County, Texas, Probate Court
                                      Order, Document #2016-329856,
Palmer, Alaska 99645                  Recorded May 18, 2016, Deed Records of
                                      Starr County, Texas

Eva Marie Trombley Fowler             Bexar County, Texas, Probate Court
                                      Order, Document #2016-329856,
Hondo, Texas 78861                    Recorded May 18, 2016, Deed Records of
                                      Starr County, Texas

Robert James Margo                    Bexar County, Texas, Probate Court
                                      Order, Document #2016-329856,
San Antonio, Texas 78268              Recorded May 18, 2016, Deed Records of
                                      Starr County, Texas

Ameida Salinas                        Tax Authority
Starr County Tax Assessor-Collector
100 North FM 3167, Room 201
Rio Grande City, Texas 78582
